DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "22" and "28" are both designating the same embodiment in Figs. 2a and 2b (sealing arrangement and sealing portion).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 16 recite the limitation "the at least one separating body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofstetter et al (US 2013/0001242 A1).
With respect to claim 1, Hofstetter discloses a permanent magnet piston subassembly for a pipetting apparatus, the piston assembly extending along a piston axis (longitudinal centre axis A, See Fig. 1) and comprising a plurality of permanent-magnet arrangements (permanent magnet body 54, See Para. 0075 and Fig. 4) that are arrangement one behind another along the piston axis (permanent magnet body structure 54 is depicted more in Figs. 5a-c; See Para. 0076 for discussion of the plurality of 
With respect to claim 2, Hofstetter discloses that the plurality of permanent-magnet arrangements encompasses a plurality of permanent magnets, at least some of the permanent magnet is being joined to the sheath tube using adhesive and/or an encapsulating compound (See Para. 0081 for discussion of sealing members 58 and 59 which are arranged between the permanent magnet body 54 and an internal wall of the guide tube 20c)
With respect to claim 7, Hofstetter discloses that the plurality of permanent-magnet arrangements encompasses a plurality of permanent magnets, at least some of the permanent magnets having a prismatic or cylindrical conformation (See Para. 0029 for discussion of how the piston is formed from a plurality of cylindrical permanent magnets; Para. 0075 also discloses that the guide tube 20c is cylindrical and Para. 0081 discloses that the permanent magnet body 54 is of such a shape as to be insertable with a perfect fit and satisfactory sealing action into the inside of the guide tube 20c).
With respect to claim 15, Hofstetter discloses a pipetting apparatus (pipette 10c) having a piston subassembly according to claim 1 (See Para. 0075 and Fig. 4).
With respect to claim 17, Hofstetter discloses that the plurlatiy of permanent-magnet arrangements encompasses a plurality of permanent magnets, at least some of the permanent magnets having a solid prismatic or solid cylindrical conformation (See Para. 0029 for discussion of how the .

Claim(s) 1, 3, 6, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirabayashi et al (USP 5,472,323).
	With respect to claim 1 Hirabayashi discloses a movable magnet type pump, the assembly extending along a piston axis (See Fig.2 reproduced below) and comprising a plurality of permanent-magnet arrangements (rare earth permanent magnets 31A, 31B, See Col. 6, lines 32-35) that arranged one behind another along the piston axis with alternatingly opposite polarization directions in such a way that for each to permanent-magnet arrangements directly successive along the piston axis of different successive permanent-magnetic arrangement being like poles (See Fig. 2 for depiction of like poles of successive permanent magnet portions being arranged next to each other, i.e. S-S, N-N), wherein the piston subassembly encompasses a sheath tube (sleeve-like holder 28, See Fig. 2 and Col. 6, lines 39-55) in which the plurality of permanent-magnet arrangements are received.

    PNG
    media_image1.png
    791
    474
    media_image1.png
    Greyscale

Fig. 2 (reproduced)
	With respect to claim 3, Hirabayashi discloses that a soft-magnetic separating body (soft magnetic body 32) is arranged between two permanent-magnet arrangements directly successive along the piston axis (See Fig. 2 reproduced above and Col. 6, lines 34-36).
.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zelechonok (US 8,449,274 B1).
With respect to claim 1, Zelechonok discloses a magnetic reciprocating pump subassembly, the subassembly extending along a piston axis (See Fig. 1 reproduced below) and comprising a plurality of permanent-magnet arrangements (37a,b & 38a,b, See Col. 3, lines 39-42) that are arranged one behind another along the piston axis with alternatingly opposite polarization directions in such a way that for each two permanent-magnet arrangements directly successive along the piston axis, magnetic poles located closest to one another along the piston axis of different successive permanent-magnetic arrangements being like poles (See Col. 3, lines 39-47), wherein the piston subassembly encompasses a sheath tube (tube 12, See Fig. 1, Col. 3,lines 48-61) extending along the piston axis constituting a tube axis in which the plurality of permanent-magnet arrangements are received.

    PNG
    media_image2.png
    859
    533
    media_image2.png
    Greyscale

Fig. 1 (reproduced)
	With respect to claim 2, Zelechonok discloses that the plurality of permanent-magnet arrangements encompasses a plurality of permanent magnets, at least some of the permanent magnets being joined to the sheath tube using adhesive and/or encapsulating compound (See Col. 3, lines 39-42 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al (USP 5,472,323) in view of Zelechonok (US 8,449,274 B1).
	Refer above for the disclosure of Hirabayashi.
	Althoguh Hirabayahsi discloses the inclusion of the at least one soft-magnetic separating body, there is no disclosure that the at least one soft-magnetic separating body is joined to the sheath tube with adhesive or encapsulating compound.
	Zelechonok teaches a magnetic reciprocating pump subassembly, the subassembly extending along a piston axis (See Fig. 1 reproduced below) and comprising a plurality of permanent-magnet arrangements (37a,b & 38a,b, See Col. 3, lines 39-42), wherein at least some of the permanent magnets are joined to the sheath tube using adhesive and/or encapsulating compound (See Col. 3, lines 39-42 for discussion of the use of encapsulating material 40 that surrounds the internal permanent magnets while within plunger 14, 15).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the encapsulating material taught by Zelechonok to further join the at least one soft-magnetic separating body taught by Hirabayashi to ensure uniform movement of the at least one soft-magnetic separating body with the permanent magnets.

Allowable Subject Matter
Claims 4, 8-14, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest cited prior art of reference fails to disclose or fairly teach: a) that the at least one soft-magnetic separating body is a disk-shaped separating body whose average radial dimension orthogonally to the piston axis is larger than its average axial dimension along the piston axis (claim 4); or b) that the permanent-magnet piston subassembly further comprises an axial longitudinal end, constituting a sealing longitudinal end, a sealing arrangement joined to the sheath tube for movement together, which arrangement comprises a sealing portion that proceeds axially in a direction away from the sheath tube and comprises a sleeve configuration which protrudes axially away from the sheath tube and projects in an axial portion radially beyond the sheath tube (claim 8)

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-Popovic (USP 4,660,249) teaches a suction device that utilizes piston (4) comprised of a soft magnetic material on the inner portion (7) of the rod and a hard magnetic material on the outer/rearward (9) part of the rod.  The piston rod is arranged for axial movement in a tube (10) which is arranged in a coil (8).  However, there is no disclosure or teaching of multiple permanent magnets that make up the piston.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        June 5, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798